Citation Nr: 1218420	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-07 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to his service-connected dysthymic disorder.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to hypertension, or his service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to July 1999.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issue of entitlement to a total temporary rating based on hospitalization and convalescence following heart surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In April 2012, the Veteran submitted to the Board additional evidence, consisting of a link to a medical website, for consideration in connection with the claims on appeal.  Waiver of RO jurisdiction of such evidence was provided.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have hypertension that manifested in service or to a compensable degree within one year thereafter or that is causally or etiologically related to his military service or service-connected dysthymic disorder.

2.  The Veteran has not been shown to currently have CAD that manifested in service or to a compensable degree within one year thereafter or that is causally or etiologically related to his military service or service-connected dysthymic disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, is not due to a service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  CAD was not incurred in or aggravated by service, is not due to a service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2002 (hypertension) and March 2004 (hypertension and coronary artery disease) that fully addressed all notice elements and were sent prior to the initial RO decision in these matters.  Although the March 2004 letter failed to list claims by the Veteran pertaining to secondary service connection for hypertension and coronary artery disease secondary to dysthymic disorder, the letter informed him of the requirements for secondary service connection.

Further, a November 2010 notice letter informed the Veteran of secondary service connection requirements pertaining to both hypertension and coronary artery disease, secondary to service-connected dysthymic disorder.  This letter also addressed the Dingess requirements, providing the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Although the letter did not address the alleged relationship between the Veteran's CAD and hypertension, such is not prejudicial because the Veteran is not service connected for the underlying condition (hypertension).  As such, the fact that the VCAA notice failed to outline the secondary service connection requirements pertaining to this particular relationship is not prejudicial to his claim.  

With the November 2010 letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the November 2010 notice, the matters were reajudicated in a March 2012 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran additionally submitted private treatment records.  The Veteran's extensive Virtual VA file has been reviewed as well.  The Veteran has not identified any additional outstanding medical evidence.  

Next, a VA examination and opinion were obtained in March 2011 to address the nature and etiology of the Veteran's hypertension and CAD.  38 C.F.R. §  3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained are more than adequate.  Although the claims file was not initially available, once located, the VA examiner was able to review all the evidence of record, to include his service treatment records, personal statements and history, and provide thorough opinions with detailed rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he is entitled to service connection for hypertension as he had high blood pressure readings recorded in his service treatment records and was diagnosed with borderline hypertension within 1 year of service.  He alternatively argues that his hypertension was either caused or aggravated by his service- connected dysthymic disorder.  The Veteran is additionally requesting service connection for coronary artery disease, to include as secondary to his hypertension or his service-connected dysthymic disorder.

Service treatment records reflect the following blood pressure readings: 160/90 (August 1978), 140/84 (December 1983 examination), 128/74 (December 1985 examination), 128/82 (January 1988), 120/80 (January 1988), 146/80 (January 1989), 144/88 (October 1989 examination), 138/82 (November 1989), 124/78 (November 1989), 132/78 (November 1989), 122/82 (November 1989), 124/82 (November 1989), 134/82 (January 1991), 130/83 (October 1992 examination), 130/88 (August 1993), 130/82 (September 1994), 128/68 (April 1995), 139/81 (April 1995 examination), 132/90 (May 1995), 130/80 (December 1995), 136/100 (December 1995), 140/90 (March 1999 separation examination), and 157/79 (April 1999).  

Numerous other blood pressure readings are of record.  These include 138/72 (September 1977), 120/70 (May 1979), 100/80 (May 1981), 122/78 (May 1982), 132/80 (June 1982), 140/88 (May 1984), 124/82 (August 1991), 136/80 (November 1992), 140/78 (November 1992), 110/78 (June 1993), 130/80 (March 1993), 142/76 (April 1995), 118/76 (September 1995), 118/84 (September 1995), 146/78 (January 1996), 136/78 (February 1996), 139/84 (June 1996), 142/83 (December 1996), 138/85 (December 1997), 136/82 (May 1998), and 139/78 (October 1998). 

With respect to his heart, a Coronary Artery Risk Evaluation (CARE) was completed in December 1983.  The Veteran underwent an electrocardiogram (EKG) in December 1985.  Results indicated normal sinus rhythm, prominent QRS voltages in precordial leads, without meeting any other criteria for LVH (left ventricular hypertrophy), and normal ECG in normotensive young person.  The Veteran reported chest pain in January 1988, an evaluation was ordered. 

The Veteran underwent another CARE in October 1989.  He was counseled on the actions that he had to undertake to reduce his risk of developing coronary heart disease.  An EKG completed in October 1989 reflected results within normal limits.  A CARE was also completed in March 1990.  Treatment records indicate that he was placed in the CARE program because his cholesterol levels were elevated and he had requested help to quit smoking.  A July 1994 chest x-ray reflected that the Veteran's cardiac size was in the upper limits of normal for his age.  An EKG completed in April 1995 reflected normal results.  An EKG completed in February 1996 revealed normal axis/intervals and no ischemic changes.  The Veteran reported using 2-3 packs of tobacco products per day at an April 1999 treatment visit. 

The Veteran's March 1999 separation examination did not include a diagnosis of hypertension or CAD. 

Hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater or a systolic pressure of 140 mm Hg or more. In the case of isolated systolic hypertension, this means that the systolic pressure is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg.  See VA Training Letter 00-07 (July 17, 2000).  Here, although service treatment records reflect isolated instances of diastolic pressures at or over 90, a diagnosis of hypertension was not made.  The fact that they are high is universally acknowledged, but they do not establish a chronic disability, nor are they the precursors to such.   No doctor has indicated that these readings warranted a diagnosis of hypertension in service.  There are many more instances of diastolic pressure below 90, and so the elevated values are not predominant.  Indeed, as will be discussed below, the sole medical opinion of record on the question is very clear in stating that although blood pressure readings reflect some elevation during service, a majority of time they were within the normal range.  See March 2011 VA examination. 

Next, the Board will consider post-service evidence relating to his hypertension and CAD.  A September 1999 treatment record reflected a blood pressure reading of 132/80.  A March 2000 VA treatment record reflected a blood pressure reading of 144/93.  It was noted that the Veteran had done blood pressure checks in the past and was not on medications.  He was diagnosed with "rule out" hypertension and told to increase exercise and complete interim blood pressure checks.  An April 2000 VA treatment record (so within one year of service discharge) noted interim blood pressure readings of  142/86, 128/80, 136/80, 134/88, 120/68, 149/88, 128/78 and 146/94.  The Veteran was diagnosed with borderline hypertension.  It was noted that the Veteran did not need medication for now and would be working on increasing exercise.  A May 2000 VA treatment record reflected a blood pressure reading of 132/78.  No diagnosis was made relating to his blood pressure or heart.  

A March 2001 VA treatment record references a November 2000 blood pressure reading of 168/99 (over one year following separation from service).  Subsequent VA treatment records reflect that the Veteran was placed on medication to control his blood pressure around March 2002, a diagnosis of hypertension was made as early as June 2002; a diagnosis of CAD was made as early as October 2003. 

Again, the first post-service diagnosis of hypertension is not shown until over a year after discharge from service, and a diagnosis of CAD was not made for over four years following separation from service.  Thus, on its face, the Veteran is not shown to be entitled to service connection for hypertension or coronary artery disease on a direct or presumptive basis.  The Veteran contends, however, that the elevated blood pressure readings in service and within one year of service discharge establish an earlier (in-service) onset of his hypertension and coronary artery disease.  

The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet.App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet.App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

The Veteran has provided statements asserting continuity of symptoms with respect to his hypertension and CAD since service.  See April 2012 Informal Hearing Presentation.  Again, the Board does not dispute the fact that that he had elevated blood pressure readings on isolated occasions during active service.  Further, it is not in dispute that a July 1994 in-service chest x-ray reflected that the Veteran's cardiac size was in the upper limits of normal for his age.  However, the overall medical record does not enable a finding of true chronicity.  Significantly, because hypertension and CAD are not readily observable conditions, his statements in this regard do not constitute probative evidence and cannot support a finding of continuity of symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Moreover, the fact remains that the Veteran was not diagnosed with hypertension or coronary artery disease, despite those clinical findings shown in service and immediately thereafter, until many years post-service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The diagnosis was considered but was ultimately not made within the applicable period.  Put another way, the multiple physicians that followed the Veteran for his elevated blood pressure did not find that he met the requirements for a diagnosis of hypertension or coronary artery disease.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension or CAD to active duty.    

To that end, the Board has considered March 2011 VA examinations undertaken to specifically address the Veteran's hypertension and CAD claims.  The March 2011 VA examiner reviewed the complete claims file, considered the Veteran's past medical history, past treatment history, and subjective complaints.  The VA examiner also completed an examination of the Veteran.  

The VA examiner opined that the Veteran's hypertension or any other cardiovascular disability was not caused by or a result of service, or had its onset within one year of service.  The VA examiner rationalized that blood pressure readings reflected some elevation during service, but a majority were within normal range.  She noted that blood pressure is defined as being hypertensive at systolic of 160 or above and diastolic of 90 or above for rating purposes.  The examiner indicated that in April 1999 the Veteran's blood pressure was 157/79 and 140/90.  She stated that the Veteran's blood pressure readings were 144/93 (March 2000), 142/86,  128/80, 136/80, 134/88, 120/68, 149/88, 128/78, 146/94 (April 2000), and 132/78 (May 2000).  She noted that the Veteran was diagnosed with borderline hypertension but was not started on medication yet, so the Veteran's hypertension could not be considered "disabling" as it was asymptomatic. 

The Board recognizes the Veteran's argument that the VA examination opinion is flawed because the examiner appears to have limited a diagnosis of hypertension to only those situations where the condition becomes disabling.  However, such is not disproportionate to VA regulations that state that the presumption of service connection is only triggered when a disability becomes compensable, i.e., disabling.  There was no disability in service or, as will be discussed, within one year of service discharge.  Plain and simple, the Veteran did not have hypertension at the time he left service. 

The Board finds that the March 2011 VA examination and opinions are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  She interviewed the Veteran and duly considered his lay history.  A physical examination was also conducted.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinions to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hypertension and CAD, and active duty service.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension/CAD and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service blood pressure results and cardiac testing and his current disorders.  In contrast, the March 2011 VA examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the March 2011 VA examiner's opinions are the most probative evidence of record. 

Recognition is given to a citation in the Veteran's April 2012 Informal Hearing Presentation which links to a Mayo Clinic article that reflects that an enlarged heart can be a symptom of CAD.  The Veteran essentially argues that testing in service demonstrated he had a large heart, thus although he was not diagnosed with CAD in service, he had symptoms of CAD in service.  Significantly, the submitted information does not speak to the specifics of this case.  The article is not accompanied by any medical opinion linking the Veteran's CAD to his in-service enlarged heart.  The Board finds the article is of low probative value.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).

Next, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal disease, including hypertension is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2011).  As noted above, the evidence does not show manifestation of hypertension to a degree of 10 percent or more (diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control) within one year of his separation from service.  Moreover, the evidence of record fails to establish any clinical manifestations of CAD within the applicable time period.  The criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

The Veteran additionally asserts service connection for hypertension secondary to his service-connected dysthymic disorder, and service connection for CAD secondary to his service-connected dysthymic disorder or secondary to hypertension. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with hypertension and CAD.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for a dysthymic disorder.  With respect to crucial Wallin element (3), the March 2011 VA examiner addressed the issue of a nexus between the service-connected dysthymic disorder and the Veteran's current hypertension and CAD.  With respect to hypertension, the VA examiner indicated that hypertension was not permanently aggravated by the Veteran's service-connected dysthymic disorder.  She rationalized that there is no known physiologic process by which dysthymic disorder would cause or aggravate hypertension in the medical literature.   The VA examiner additionally opined that CAD was not permanently aggravated by the Veteran's service-connected dysthymic disorder.  She rationalized that risk factors for CAD include hypertension, family history, smoking, hyperlipidemia and diabetes.  She noted that there is no known risk of cause or aggravation of CAD by the dysthymic disorder of which she was aware in the medical literature.  The Veteran has not provided any competent medical opinions that rebut these findings.

The Board has considered a December 2009 VA treatment record found in the Veteran's Virtual VA claims file which diagnosed the Veteran with CAD and noted that there were several reasons for the chest pain the Veteran was experiencing, including emotional.  No rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Limited probative value is afforded to this opinion.

As such, the Board finds that the March 2011 VA examination and opinion, the most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected dysthymic disorder caused or aggravated his claimed hypertension or CAD weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board recognizes that the March 2011 VA examiner provided a positive nexus opinion between the relationship of the Veteran's hypertension and CAD.  However, the Veteran is not service-connected for hypertension, his claim of service connection for CAD, claimed as secondary to hypertension, must be denied as a matter of law.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Service connection for hypertension, to include as secondary to his service-connected dysthymic disorder, is denied.

Service connection for CAD, to include as secondary to hypertension, or as secondary to his service-connected dysthymic disorder, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


